Title: To Thomas Jefferson from Thomas Leiper, 26 January 1806
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philada. Janry. 26th. 1806
                        
                        I am given to understand that George Ingles the Military Storekeeper at this Arsenal is going to resign—I
                            most acknowledge I am not sorry at it because it gives an oppertunity for a much better man being appointed in his
                            place–Ingles’s unfeeling and I may add unjust treatment to Mr. Irvine I shall never forget for he a very few days after
                            the Generals’ death sent a Common Carter with an order to Mr. Irvine to deliver to him all the Books and papers in the
                            office with out a receipt and the impropriety of this measure he was not convinced off even after Mr. Dallas had wrote him
                            a Note on the subject—But he was given to understand in very plain English that the Books and papers should not be removed
                            from the office or given up but to the person who should be appointed by the President to the place of the late General
                            Irvine—
                        The bearer Major Jonas Simonds was he appointed to be Military Store keeper I am certain it would give
                            general satisfaction to the Real republicans here–I do not mean those republicans who voted with
                            the federalist our two last elections those I do not mean them for we grenerally hate each other and I am sorry their is
                            so much reason for it The history of Major Simonds is he entered into the Army at the beginning of our Revolutionary War I
                            believe in the Ranks without friends and at the end of it came out a Captain—Major Simonds I believe has been in the
                            Customs from their establishment and has retained his republican principles notwithstanding the opinions of George
                            Latimore & Major Jackson—The major accepted the appointment of major in the militia Legion when he knew it was a
                            great Crime at the Custom House—But the best part of the majors character is to come I am informed out of his smal salary
                            he has for years supported Two or three Orphan Children—And another great good is to come out of this appointment Captain
                            James Montgomery is to have the majors Birth in the Customs—If you can provid for General Shee you will render most
                            infinite service to the republican cause here and believe me Sir you want republicans in office for you have only got
                            Robert Pallers or Callender Irvine and William Lennard For the History of this State I refer you to the Aurora it is in my
                            opinion very correct and believe me to be most sincerely and most respectfully
                        Dear Sir Your obedient Servant
                        
                            Thomas Leiper
                            
                        
                        
                            PS Had you advised me to have acted differently to the inclosed letter I should not been able for the
                                Marshall only give us Six men on the Jury that were to be relied on—
                        
                    